EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Non-elected claims 1-13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Takeneda et al. (US 2012/0042674 A1) constitutes the closest prior art.  Takaneda et al. teach compressor 21, radiator heat exchanger 3, decompressor 4, heat medium heat exchanger 6, and target cooling device 12.  Takaneda et al. further teach controlling the superheat degree of the refrigerant downstream of heat exchanger 6 based on a target temperature difference of the brine at the inlet and outlet of heat exchanger 6 (paras. 0047-0048, etc.).  However, such control is related to optimized efficiency across the heat exchanger, and also based on whether the system is in a cooling or a heating mode.  Takaneda et al. is silent regarding subcooling of 
Accordingly, as per independent claims 14 and 15, the prior art (and in particular Takaneda et al.) fails to teach or suggest the refrigeration cycle device combinations as recited, and in particular:
a controller that increases a degree of superheat of the refrigerant flowing out of the heat medium cooling heat exchanger upon the detection of the subcooling state of the cooling target device by the detector as compared to a degree of superheat of the refrigerant flowing out of the heat medium cooling heat exchanger when the detector does not detect the subcooling state (claim 14); or
a controller that determines whether a temperature of the cooling target device has a chance of falling below a reference temperature based on a physical quantity detected by a detector, wherein the controller increases a degree of superheat of the refrigerant flowing out of the heat medium cooling evaporator upon the determination of the chance as compared to a degree of superheat of the refrigerant flowing out of the heat medium cooling evaporator when the controller determines the temperature of the cooling target device has no change of falling below the reference temperature (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763